DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I. Species I in the reply filed on 03/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. US 2020/0328144 A1. 
Regarding claims 14, 15, 18 and 19, Hung discloses:
A method (Figs. 1A-1H), comprising:
forming a first pillar portion (110) of a conductive pillar (110/140) over a carrier (50) (Fig. 1A); 
placing a semiconductor die (120) over the carrier (Fig. 1B);
encapsulating the first pillar portion and the semiconductor die with an insulating encapsulation (130’) (Fig. 1C);
forming an opening (VH) in the insulating encapulation to expose a portion of the first pillar portion (Fig. 1E); and
forming a second pillar portion (140) in the opening defined in the insulating encapsulation, wherein a first width of the first pillar portion is greater than a second width of the second pillar portion.

(claim 18) Fig. 1E.
(claim 19) para 0028.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, as applied to claim 15 above, in view of Hung et al. US 2014/0252646 A1.
	Regarding claims 16 and 17, Fan does not disclose:
wherein forming the first pillar portion comprises: forming a seed layer over the carrier; forming a first patterned photoresist layer over the seed layer, the first patterned photoresist layer comprising an opening, and the seed layer being partially exposed by the opening; plating the first pillar portion on an exposed portion of the seed layer exposed by the opening; removing the first patterned photoresist layer; and removing the seed layer uncovered by the first pillar portion.
	Hung discloses a publication from a similar field of endeavor in which:
wherein forming the first pillar portion comprises: forming a seed layer (208) over the carrier (102); forming a first patterned photoresist layer (310) over the seed layer, the first patterned photoresist layer comprising an opening, and the seed layer being partially exposed by the opening; plating the first pillar portion (412) on an exposed portion of the seed layer 
It would have been obvious to one skilled in the art to employ the seed layer processing of Hung within the pillar formation of Fan in order to promote adhesion of the conductive pillar.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or clearly suggest the limitations of claim 20 stating “polishing the conductive material and the seed layer until the insulating encapsulation is exposed to form the second pillar portion in the opening defined in the insulating encapsulation”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894